 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9
   CHASE HAMANO, Individually and on)           Case No. 2:19-cv-03788-SVW-AFMx
10 Behalf of All Others Similarly Situated, )
                                            )   CLASS ACTION
11                          Plaintiff,      )
                                            )   STIPULATED PROTECTIVE
12       vs.                                )   ORDER 1
                                            )
13 ACTIVISION BLIZZARD, INC., et al., )
                                            )
14                          Defendants. )
                                            )
15
16
17
18
19
20
21
22
23
24
25
26
27   1
        This Stipulated Protective Order is based substantially on the model protective
     order provided under Magistrate Judge Alexander F. MacKinnon’s Procedures.
28

     4840-4313-8728.v1
 1 1.         A.         PURPOSES AND LIMITATIONS
 2            Discovery in this action is likely to involve production of confidential,
 3 proprietary or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles.
11            B.         GOOD CAUSE STATEMENT
12            This action is likely to involve commercial, financial, technical and/or
13 proprietary information for which special protection from public disclosure and from
14 use for any purpose other than prosecution of this action is warranted. Such
15 confidential and proprietary materials and information consist of, among other
16 things, confidential business or financial information, information regarding
17 confidential business practices, or other confidential development or commercial
18 information (including information implicating privacy rights of third parties),
19 information otherwise generally unavailable to the public, or which may be
20 privileged or otherwise protected from disclosure under state or federal statutes,
21 court rules, case decisions, or common law. Accordingly, to expedite the flow of
22 information, to facilitate the prompt resolution of disputes over confidentiality of
23 discovery materials, to adequately protect information the parties are entitled to keep
24 confidential, to ensure that the parties are permitted reasonable necessary uses of
25 such material in preparation for and in the conduct of trial, to address their handling
26 at the end of the litigation, and serve the ends of justice, a protective order for such
27 information is justified in this matter. It is the intent of the parties that information
28 will not be designated as confidential for tactical reasons and that nothing be so
                                              -1-
     4840-4313-8728.v1
 1 designated without a good faith belief that it has been maintained in a confidential,
 2 non-public manner, and there is good cause why it should not be part of the public
 3 record of this case.
 4            C.         ACKNOWLEDGMENT OF PROCEDURE FOR FILING
                         UNDER SEAL
 5
              The parties further acknowledge, as set forth in Section 12.3, below, that this
 6
     Stipulated Protective Order does not entitle them to file confidential information
 7
     under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 8
     and the standards that will be applied when a party seeks permission from the court
 9
     to file material under seal.
10
              There is a strong presumption that the public has a right of access to judicial
11
     proceedings and records in civil cases. In connection with non-dispositive motions,
12
     good cause must be shown to support a filing under seal. See Kamakana v. City &
13
     Cty. of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
14
     Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Elecs., Inc.,
15
     187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require
16
     good cause showing), and a specific showing of good cause or compelling reasons
17
     with proper evidentiary support and legal justification, must be made with respect to
18
     Protected Material that a party seeks to file under seal. The parties’ mere designation
19
     of Disclosure or Discovery Material as CONFIDENTIAL or HIGHLY
20
     CONFIDENTIAL does not – without the submission of competent evidence by
21
     declaration, establishing that the material sought to be filed under seal qualifies as
22
     confidential, privileged, or otherwise protectable – constitute good cause.
23
              Further, if a party requests sealing related to a dispositive motion or trial, then
24
     compelling reasons, not only good cause, for the sealing must be shown, and the
25
     relief sought shall be narrowly tailored to serve the specific interest to be protected.
26
     See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each
27
     item or type of information, document, or thing sought to be filed or introduced
28
                                                 -2-
     4840-4313-8728.v1
 1 under seal in connection with a dispositive motion or trial, the party seeking
 2 protection must articulate compelling reasons, supported by specific facts and legal
 3 justification, for the requested sealing order. Again, competent evidence supporting
 4 the application to file documents under seal must be provided by declaration.
 5            Any document that is not confidential, privileged, or otherwise protectable in
 6 its entirety will not be filed under seal if the confidential portions can be redacted.
 7 If documents can be redacted, then a redacted version for public viewing, omitting
 8 only the confidential, privileged, or otherwise protectable portions of the document,
 9 shall be filed. Any application that seeks to file documents under seal in their
10 entirety should include an explanation of why redaction is not feasible.
11 2.         DEFINITIONS
12            2.1        Action: this pending lawsuit, Hamano, et al. v. Activision Blizzard,
13 Inc., et al., Case No. 2:19-CV-03788-SVW-AFM.
14            2.2        Challenging Party: a Party or Non-Party that challenges the designation
15 of information or items under this Order.
16            2.3        “CONFIDENTIAL” Information or Items: information (regardless of
17 how it is generated, stored or maintained) or tangible things that qualify for
18 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19 the Good Cause Statement.
20            2.4        Counsel (without qualifier): Outside Counsel of Record and House
21 Counsel (as well as their support staff).
22            2.5        Designating Party: a Party or Non-Party that designates information or
23 items that it produces in disclosures or in responses to discovery as
24 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
25            2.6        Disclosure or Discovery Material: all items or information, regardless
26 of the medium or manner in which it is generated, stored, or maintained (including,
27 among other things, testimony, transcripts, and tangible things), that are produced or
28 generated in disclosures or responses to discovery in this matter.
                                                   -3-
     4840-4313-8728.v1
 1            2.7        Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3 an expert witness or as a consultant in this Action.
 4            2.8        “HIGHLY CONFIDENTIAL” Information or Items: source code or
 5 other extremely sensitive, proprietary “Confidential Information or Items,”
 6 disclosure of which to a competitor would create a substantial risk of serious
 7 economic harm.
 8            2.9        House Counsel: attorneys who are employees of a party to this Action.
 9 House Counsel does not include Outside Counsel of Record or any other outside
10 counsel.
11            2.10 Non-Party: any natural person, partnership, corporation, association or
12 other legal entity not named as a Party to this action.
13            2.11 Outside Counsel of Record: attorneys who are not employees of a party
14 to this Action but are retained to represent or advise a party to this Action and have
15 appeared in this Action on behalf of that party or are affiliated with a law firm that
16 has appeared on behalf of that party, and includes support staff.
17            2.12 Party: any party to this Action, including all of its officers, directors,
18 employees, consultants, retained experts, and Outside Counsel of Record (and their
19 support staffs).
20            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21 Discovery Material in this Action.
22            2.14 Professional Vendors: persons or entities that provide litigation support
23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
25 and their employees and subcontractors.
26            2.15 Protected Material:        any Disclosure or Discovery Material that is
27 designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL.”
28
                                                   -4-
     4840-4313-8728.v1
 1            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 2 from a Producing Party.
 3 3.         SCOPE
 4            The protections conferred by this Stipulation and Order cover not only
 5 Protected Material (as defined above), but also (1) any information copied or
 6 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 7 compilations of Protected Material; and (3) any testimony, conversations, or
 8 presentations by Parties or their Counsel that might reveal Protected Material.
 9            Any use of Protected Material at trial shall be governed by the orders of the
10 trial judge. This Order does not govern the use of Protected Material at trial.
11 4.         DURATION
12            Once a case proceeds to trial, information that was designated as
13 CONFIDENTIAL or HIGHLY CONFIDENTIAL or maintained pursuant to this
14 protective order used or introduced as an exhibit at trial becomes public and will be
15 presumptively available to all members of the public, including the press, unless
16 compelling reasons supported by specific factual findings to proceed otherwise are
17 made to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
18 (distinguishing “good cause” showing for sealing documents produced in discovery
19 from “compelling reasons” standard when merits-related documents are part of court
20 record). Accordingly, the terms of this protective order do not extend beyond the
21 commencement of the trial.
22 5.         DESIGNATING PROTECTED MATERIAL
23            5.1        Exercise of Restraint and Care in Designating Material for Protection.
24 Each Party or Non-Party that designates information or items for protection under
25 this Order must take care to limit any such designation to specific material that
26 qualifies under the appropriate standards. The Designating Party must designate for
27 protection only those parts of material, documents, items or oral or written
28 communications that qualify so that other portions of the material, documents, items
                                                   -5-
     4840-4313-8728.v1
 1 or communications for which protection is not warranted are not swept unjustifiably
 2 within the ambit of this Order.
 3            Mass, indiscriminate or routinized designations are prohibited. Designations
 4 that are shown to be clearly unjustified or that have been made for an improper
 5 purpose (e.g., to unnecessarily encumber the case development process or to impose
 6 unnecessary expenses and burdens on other parties) may expose the Designating
 7 Party to sanctions.
 8            If it comes to a Designating Party’s attention that information or items that it
 9 designated for protection do not qualify for protection, that Designating Party must
10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
11            5.2        Manner and Timing of Designations. Except as otherwise provided in
12 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14 under this Order must be clearly so designated before the material is disclosed or
15 produced.
16            Designation in conformity with this Order requires:
17                       (a)   for information in documentary form (e.g., paper or electronic
18 documents, but excluding transcripts of depositions or other pretrial or trial
19 proceedings), that the Producing Party affix at a minimum, the appropriate legend,
20 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” to each page that contains
21 protected material. The Producing Party may apply the same designation to all pages
22 of a document if any page of the document contains information qualifying for the
23 designation.
24            A Party or Non-Party that makes original documents available for inspection
25 need not designate them for protection until after the inspecting Party has indicated
26 which documents it would like copied and produced. During the inspection and
27 before the designation, all of the material made available for inspection shall be
28 deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the
                                                  -6-
     4840-4313-8728.v1
 1 documents it wants copied and produced, the Producing Party must determine which
 2 documents, or portions thereof, qualify for protection under this Order. Then, before
 3 producing the specified documents, the Producing Party must affix the appropriate
 4 legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”) to each page that
 5 contains Protected Material.
 6                       (b)   for testimony given in depositions, that the Designating Party
 7 identifies on the record, before the close of the deposition, all protected testimony.
 8 When it is impractical to identify separately each portion of testimony that is entitled
 9 to protection and it appears that substantial portions of the testimony may qualify for
10 protection, the Designating Party may invoke on the record (before the deposition is
11 concluded) a right to have up to 21 days after the court reporter provides the
12 Designating Party with a copy of the deposition transcript to identify the specific
13 portions of the testimony as to which protection is sought and to specify the level of
14 protection being asserted.              Only those portions of the testimony that are
15 appropriately designated for protection within the 21 days shall be covered by the
16 provisions of this Stipulated Protective Order.
17                       (c)   for information produced in some form other than documentary
18 and for any other tangible items, that the Producing Party affix in a prominent place
19 on the exterior of the container or containers in which the information is stored the
20 appropriate legend, “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
21            5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
22 failure to designate qualified information or items does not, standing alone, waive
23 the Designating Party’s right to secure protection under this Order for such material.
24 Upon timely correction of a designation, the Receiving Party must make reasonable
25 efforts to assure that the material is treated in accordance with the provisions of this
26 Order.         Upon receipt of such corrected designation, any Receiving Party that
27 disclosed the Disclosure or Discovery Material before its designation as
28 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” must exercise its best efforts
                                                   -7-
     4840-4313-8728.v1
 1 to (i) ensure that any paper or electronic documents summarizing, referencing, or
 2 incorporating any such Disclosure or Discovery Material, which paper and
 3 electronic documents may be retained by the Receiving Party, are treated as if the
 4 Disclosure            or   Discovery   Material    had   originally   been   designated   as
 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” and (ii) ensure that such
 6 Disclosure or Discovery Material is not further disclosed except in accordance with
 7 this Protective Order.
 8            5.4        Any Designating Party may change the designation of any Disclosure
 9 or Discovery Material at any time by providing written notice to the other Party or
10 Parties.
11 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
12            6.1        Timing of Challenges. Any Party or Non-Party may challenge a
13 designation of confidentiality at any time that is consistent with the Court’s
14 Scheduling Order.
15            6.2        Meet and Confer. The Challenging Party shall initiate the dispute
16 resolution process under Local Rule 37-1 et seq. Unless relieved by written order of
17 the Court upon good cause shown, counsel for the Designating Party shall confer
18 with counsel for the Challenging Party within five (5) days after the Challenging
19 Party’s correspondence initiating the dispute resolution process.
20            6.3        Joint Stipulation. Any challenge submitted to the Court shall be via a
21 joint stipulation pursuant to Local Rule 37-2. Unless the parties agree in writing
22 otherwise, within five (5) days of receipt of the moving party’s material, counsel for
23 the opposing party shall deliver for the moving party the opposing party’s portion of
24 the stipulation, together with all supporting declarations or exhibits.
25            6.4        The burden of persuasion in any such challenge proceeding shall be on
26 the Designating Party. Frivolous challenges, and those made for an improper
27 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
28 parties) may expose the Challenging Party to sanctions. Unless the Designating Party
                                                     -8-
     4840-4313-8728.v1
 1 has waived or withdrawn the confidentiality designation, all parties shall continue to
 2 afford the material in question the level of protection to which it is entitled under the
 3 Producing Party’s designation until the Court rules on the challenge.
 4 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 5            7.1        Basic Principles. A Receiving Party may use Protected Material that is
 6 disclosed or produced by another Party or by a Non-Party in connection with this
 7 Action only for prosecuting, defending or attempting to settle this Action. Such
 8 Protected Material may be disclosed only to the categories of persons and under the
 9 conditions described in this Order.                When the Action has been terminated, a
10 Receiving Party must comply with the provisions of section 13 below (FINAL
11 DISPOSITION).
12            Protected Material must be stored and maintained by a Receiving Party at a
13 location and in a secure manner that ensures that access is limited to the persons
14 authorized under this Order.
15            7.2        Disclosure of “CONFIDENTIAL” Information or Items.                Unless
16 otherwise ordered by the court or permitted in writing by the Designating Party, a
17 Receiving             Party     may    disclose    any    information   or   item   designated
18 “CONFIDENTIAL” only to:
19                       (a)     the Receiving Party’s Outside Counsel of Record in this Action,
20 as well as employees of said Outside Counsel of Record to whom it is reasonably
21 necessary to disclose the information for this Action;
22                       (b)     the officers, directors, and employees (including House Counsel)
23 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
24                       (c)     Experts (as defined in this Order) of the Receiving Party to whom
25 disclosure is reasonably necessary for this Action and who have signed the
26 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                       (d)     the Court and its personnel;
28                       (e)     court reporters and their staff;
                                                      -9-
     4840-4313-8728.v1
 1                       (f)   professional jury or trial consultants, mock jurors, and
 2 Professional Vendors to whom disclosure is reasonably necessary for this Action
 3 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 4 A);
 5                       (g)   the author or recipient of a document containing the information
 6 or a custodian or other person who otherwise possessed or knew the information;
 7                       (h)   during their depositions, witnesses, and attorneys for witnesses,
 8 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 9 party requests that the witness sign the form attached as Exhibit A hereto; and (2)
10 they will not be permitted to keep any confidential information unless they sign the
11 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
12 agreed by the Designating Party or ordered by the court. Pages of transcribed
13 deposition testimony or exhibits to depositions that reveal Protected Material may
14 be separately bound by the court reporter and may not be disclosed to anyone except
15 as permitted under this Stipulated Protective Order; and
16                       (i)   any mediator or settlement officer, and their supporting
17 personnel, mutually agreed upon by any of the parties engaged in settlement
18 discussions.
19            7.3        Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
20 Unless otherwise ordered by the court or permitted in writing by the Designating
21 Party, a Receiving Party may disclose any information or item designated “HIGHLY
22 CONFIDENTIAL” only to:
23                       (a)   the Receiving Party’s Outside Counsel of Record in this Action,
24 as well as employees of said Outside Counsel of Record to whom it is reasonably
25 necessary to disclose the information for this litigation;
26                       (b)   the officers and directors (including House Counsel) of the Lead
27 Plaintiff only for purposes of mediation or possible settlement of the Action and who
28 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                  - 10 -
     4840-4313-8728.v1
 1                       (c)   Experts of the Receiving Party to whom disclosure is reasonably
 2 necessary for this litigation, and who have signed the “Acknowledgment and
 3 Agreement to Be Bound” (Exhibit A);
 4                       (d)   the Court and its personnel;
 5                       (e)   court reporters and their staff;
 6                       (f)   professional jury or trial consultants, and Professional Vendors
 7 to whom disclosure is reasonably necessary for this litigation and who have signed
 8 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                       (g)   the author or recipient of a document containing the information
10 or a custodian or other person who otherwise possessed or knew the information;
11 and
12                       (h)   during their deposition, witnesses, and attorneys for witnesses in
13 the Action who are current officers or employees or were Class Period officers or
14 employees of the Designating Party, any witness represented by counsel for the
15 Designating Party, and any testifying Expert ,unless otherwise agreed by the
16 Designating Party or ordered by the court. Pages of transcribed deposition testimony
17 or exhibits to depositions that reveal Protected Material may be separately bound by
18 the court reporter and may not be disclosed to anyone except as permitted under this
19 Stipulated Protective Order; and
20                       (i)   any mediator or settlement officer, and their supporting
21 personnel, mutually agreed upon by any of the parties engaged in settlement
22 discussions.
23 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
              PRODUCED IN OTHER LITIGATION
24
              If a Party is served with a subpoena or a court order issued in other litigation
25
     that compels disclosure of any information or items designated in this Action as
26
     “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL,” that Party must:
27
28
                                                    - 11 -
     4840-4313-8728.v1
 1                       (a)   promptly notify in writing the Designating Party. Such
 2 notification shall include a copy of the subpoena or court order;
 3                       (b)   promptly notify in writing the party who caused the subpoena or
 4 order to issue in the other litigation that some or all of the material covered by the
 5 subpoena or order is subject to this Protective Order. Such notification shall include
 6 a copy of this Stipulated Protective Order; and
 7                       (c)   cooperate with respect to all reasonable procedures sought to be
 8 pursued by the Designating Party whose Protected Material may be affected.
 9            If the Designating Party timely seeks a protective order, the Party served with
10 the subpoena or court order shall not produce any information designated in this
11 action as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL” before a
12 determination by the court from which the subpoena or order issued, unless the Party
13 has obtained the Designating Party’s permission. The Designating Party shall bear
14 the burden and expense of seeking protection in that court of its confidential material
15 and nothing in these provisions should be construed as authorizing or encouraging a
16 Receiving Party in this Action to disobey a lawful directive from another court.
17 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              PRODUCED IN THIS LITIGATION
18
                         (a)   The terms of this Order are applicable to information produced
19
     by a Non-Party in this Action and designated as “CONFIDENTIAL” or as
20
     “HIGHLY CONFIDENTIAL.”                    Such information produced by Non-Parties in
21
     connection with this litigation is protected by the remedies and relief provided by
22
     this Order. Nothing in these provisions should be construed as prohibiting a Non-
23
     Party from seeking additional protections.
24
                         (b)   In the event that a Party is required, by a valid discovery request,
25
     to produce a Non-Party’s confidential information in its possession, and the Party is
26
     subject to an agreement with the Non-Party not to produce the Non-Party’s
27
     confidential information, then the Party shall:
28
                                                   - 12 -
     4840-4313-8728.v1
 1                             (i)     promptly notify in writing the Requesting Party and the
 2 Non-Party that some or all of the information requested is subject to a confidentiality
 3 agreement with a Non-Party;
 4                             (ii)    promptly provide the Non-Party with a copy of the
 5 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
 6 reasonably specific description of the information requested; and
 7                             (iii)   make the information requested available for inspection by
 8 the Non-Party, if requested.
 9                       (c)   If the Non-Party fails to seek a protective order from this court
10 within 14 days of receiving the notice and accompanying information, the Receiving
11 Party may produce the Non-Party’s confidential information responsive to the
12 discovery request. If the Non-Party timely seeks a protective order, the Receiving
13 Party shall not produce any information in its possession or control that is subject to
14 the confidentiality agreement with the Non-Party before a determination by the
15 court. Absent a court order to the contrary, the Non-Party shall bear the burden and
16 expense of seeking protection in this court of its Protected Material.
17 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED
              MATERIAL
18
              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
19
     Protected Material to any person or in any circumstance not authorized under this
20
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
21
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
22
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
23
     or persons to whom unauthorized disclosures were made of all the terms of this
24
     Order, and (d) request such person or persons to execute the “Acknowledgment and
25
     Agreement to Be Bound” that is attached hereto as Exhibit A.
26
27
28
                                                    - 13 -
     4840-4313-8728.v1
 1 11.        NON-WAIVER OF PRIVILEGES
 2                       (a)   Protection of Privilege. This Protective Order is entered pursuant
 3 to and is intended to provide the protections allowable under Federal Rule of
 4 Evidence 502(d). The production of privileged, work-product or other protected
 5 material in this case, whether inadvertent or otherwise, is not a waiver of the
 6 privilege or protection from discovery in this case or in any other proceeding.
 7                       (b)   Notification Requirements. Best Efforts of Receiving Party. If
 8 a Producing Party believes that it has produced Privileged Information, then it must
 9 notify the Receiving Party, in writing, that it has produced Privileged Information
10 without intending a waiver by the produced. Upon such notification, the Receiving
11 Party must promptly (i) notify the Producing Party that it will make best efforts to
12 identify and return, sequester or destroy (or in the case of electronically stored
13 information, delete) the Privileged Information and any reasonably accessible copies
14 it has and (ii) confirm it will cease further review, dissemination, and use of the
15 Privileged Information.
16                       (c)   Receiving Party’s Duty to Notify. If a Party identifies Disclosure
17 or Discovery Material that appears on its face to be Privileged Material belonging to
18 another Party or Non-Party, the identifying Party is under a good-faith obligation to
19 notify that other Party or Non-Party. If the Party or Non-Party to which the disclosed
20 Privileged Material belongs wishes to assert a claim of privilege or protection, that
21 Party or Non-Party shall notify the Receiving Party of its assertion of privilege
22 within 7 calendar days of receiving the identifying party’s notification of potentially
23 Privileged Material. Nothing in this Stipulation and Order limits or otherwise
24 modifies an attorney’s ethical responsibilities to refrain from examining or
25 disclosing materials that the attorney knows or reasonably should know to be
26 Privileged Material and to inform the Producing Party that such Privileged Material
27 has been produced.
28
                                                   - 14 -
     4840-4313-8728.v1
 1                       (d)   Voluntary Waiver. This Order does not preclude a party from
 2 voluntarily waiving the attorney-client privilege or work product protection.
 3 12.        MISCELLANEOUS
 4            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5 person to seek its modification by the Court in the future.
 6            12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7 Protective Order, no Party waives any right it otherwise would have to object to
 8 disclosing or producing any information or item on any ground not addressed in this
 9 Stipulated Protective Order. Similarly, no Party waives any right to object on any
10 ground to use in evidence of any of the material covered by this Protective Order.
11            12.3 Filing Protected Material. A Party that seeks to file under seal any
12 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
13 only be filed under seal pursuant to a court order authorizing the sealing of the
14 specific Protected Material at issue. If a Party’s request to file Protected Material
15 under seal is denied by the court, then the Receiving Party may file the information
16 in the public record unless otherwise instructed by the court.
17 13.        FINAL DISPOSITION
18            After the final disposition of this Action, as defined in paragraph 4, within 60
19 days of a written request by the Designating Party, each Receiving Party must return
20 all Protected Material to the Producing Party or destroy such material. As used in
21 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
22 summaries, and any other format reproducing or capturing any of the Protected
23 Material. Whether the Protected Material is returned or destroyed, the Receiving
24 Party must submit a written certification to the Producing Party (and, if not the same
25 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
26 (by category, where appropriate) all the Protected Material that was returned or
27 destroyed and (2) affirms that the Receiving Party has not retained any copies,
28 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                 - 15 -
     4840-4313-8728.v1
 1 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 2 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 4 reports, attorney work product, and consultant and expert work product, even if such
 5 materials contain Protected Material. Any such archival copies that contain or
 6 constitute Protected Material remain subject to this Protective Order as set forth in
 7 Section 4 (DURATION).
 8 14.        VIOLATION
 9            Any violation of this Order may be punished by appropriate measures
10 including, without limitation, contempt proceedings and/or monetary sanctions.
11            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12    DATED: September 30, 2019              ROBBINS GELLER RUDMAN
                                             & DOWD LLP
13                                                     s/ Tor Gronborg
14                                           TOR GRONBORG (179109)
                                             SCOTT H. SAHAM (188355)
15                                           TRIG R. SMITH (237399)
                                             MATTHEW I. ALPERT (238624)
16                                           SARA B. POLYCHRON (244685)
                                             ALEXI H. PFEFFER-GILLETT
17                                           (313709)

18                                           Attorneys for Lead Plaintiff

19    DATED: September 30, 2019              COOLEY LLP
20                                                     s/ Koji F. Fukumura
                                             KOJI F. FUKUMURA (189719)
21
                                             RYAN E. BLAIR (246724)
22                                           ERIN C. TRENDA (277155)
23                                           HEATHER M. SPEERS (305380)

24                                           Attorneys for Defendants
                                             ACTIVISION BLIZZARD, INC.,
25                                           ROBERT A. KOTICK, AND
                                             COLLISTER JOHNSON
26
27
28
                                            - 16 -
     4840-4313-8728.v1
 1    DATED: September 30, 2019       IRELL & MANELLA LLP
                                      LOS ANGELES
 2
 3                                             s/ Craig Varnen
                                      CRAIG VARNEN (170263)
 4                                    ALAINA BIRD (318044)
 5                                    Attorneys for Defendant
                                      SPENCER NEUMANN
 6
              IT IS SO ORDERED.
 7
     DATED: 10/1/2019
 8
 9
10
                                      ALEXANDER F. MacKINNON
11                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                     - 17 -
     4840-4313-8728.v1
 1                                      EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, __________________ [print or type full name], of ________________
 4 [print or type full address], declare under penalty of perjury that I have read in its
 5 entirety and understand the Stipulated Protective Order that was issued by the United
 6 States District Court for the Central District of California on [date] in the case of
 7 Hamano, et al. v. Activision Blizzard, Inc., et al., Case No. 2:19-CV-03788-SVW-
 8 AFM. I agree to comply with and to be bound by all the terms of this Stipulated
 9 Protective Order and I understand and acknowledge that failure to so comply could
10 expose me to sanctions and punishment in the nature of contempt. I solemnly
11 promise that I will not disclose in any manner any information or item that is subject
12 to this Stipulated Protective Order to any person or entity except in strict compliance
13 with the provisions of this Order. I further agree to submit to the jurisdiction of the
14 United States District Court for the Central District of California for enforcing the
15 terms of this Stipulated Protective Order, even if such enforcement proceedings
16 occur after termination of this action.
17            I hereby appoint _____________ [print or type full name] of
18 ______________ [print or type full address and telephone number] as my California
19 agent for service of process in connection with this action or any proceedings related
20 to enforcement of this Stipulated Protective Order.
21    Date:
22
      City and State where sworn and signed:
23
24    Printed name:
25
      Signature:
26
27
28
                                             - 18 -
     4840-4313-8728.v1
